DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Examiner acknowledges applicants’ claim of priority to App. Ser. No. 15/686,640, filed August 25, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on August 21, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Remarks
Examiner acknowledges applicants’ preliminary amendment submitted August 11, 2020, which cancels claims 1 – 20, and adds new claims 21 – 36.

Claims 21 – 36 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al., U.S. Pat. No. 7,765,186 (hereafter, “Hu”), in view of Yamada, U.S. PG-Pub. No. 2017/0011075 (hereafter, “Yamada”).

As to Claim 21, Hu discloses: a method comprising:
subscribing a persistent data store to receive files associated with a source database, a file comprising log data associated a change event (col. 13, lines 56 – 61, referring to the receipt of a set of changes; and col. 10, lines 45 – 46, referring to each database having multiple applications that concurrently operate on the data stored therein);
collating a set of transactions to create an ordered set of change events for processing (col. 1, line 58 through col. 2, line 52, referring to the use of a total persisted order state machine); and
providing access to the ordered set of change events to apply the ordered set of change events to a target database (col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs).

Hu does not appear to explicitly disclose: mapping, in parallel, a set of transactions comprising a plurality of change events from the received files, without consideration to a time-stamp of a change event.

[0084], “… the unreflected transaction log is reflected by carrying out the map generation processing, the update execution processing and the search request response processing (details given below) in parallel with the processing indicated in the present flowchart.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Hu and Yamada before him/her, to have modified the system of Hu with the change log mapping from Yamada, because Hu suggests accessing a database change log at col. 1, line 58, through col. 2, line 52.

As to Claim 22, Hu, as modified, discloses: wherein the persistent data store is separate from the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs; and col. 10, lines 1 – 14, referring to the databases being located in distinct sites).

As to Claim 23, Hu, as modified, discloses: wherein the source database comprises a relational database with tabular relations, and wherein the persistent data store comprises a non-relational distributed data store without tabular relations (Hu, col. 5, lines 22 – 44, referring to support for various data storage technologies, including relational, flat file, XML, and object-oriented).

As to Claim 24, Hu, as modified, discloses: streaming the ordered set of change events to the target database, the target database associated with a client computing device (Hu, col. 5, lines 45 – 59, referring to the receipt of changes);
Hu, col. 5, lines 45 – 67, referring to the sites each having identical data); and
restricting access to a portion of the target database corresponding to the computing device (Hu, col. 1, line 58 through col. 2, line 52, referring to the use of exclusive locks).

As to Claim 25, Hu, as modified, discloses: wherein each change event of the ordered set of change events comprises a change identifier and the change events of the ordered set are sorted in view of the change identifier, wherein the change identifier is assigned by the source database (Hu, col. 13, lines 22 – 67, referring to the use of a monotonically increasing unique identifier associated with each request for change retrieval).

As to Claim 26, Hu, as modified, discloses: wherein the plurality of change events comprise committed change events and uncommitted change events of the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to the tracking of uncommitted and committed changes).

As to Claim 27, Hu discloses: a system comprising: a memory; and a processing device communicatively coupled to the memory (col. 2, lines 53 – 60, referring to the use of a processor with memory), the processing device configured to:
subscribe a persistent data store to receive files associated with a source database, a file comprising log data associated with a of change event (col. 13, lines 56 – 61, referring to the receipt of a set of changes; and col. 10, lines 45 – 46, referring to each database having multiple applications that concurrently operate on the data stored therein);
col. 1, line 58 through col. 2, line 52, referring to the use of a total persisted order state machine); and
provide access to the ordered set of change events to apply the ordered set of change events to a target database (col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs).

Hu does not appear to explicitly disclose: map, in parallel, a set of transactions comprising a plurality of change events from the received files, without consideration to a time-stamp of a change event.

Yamada discloses: map, in parallel, a set of transactions comprising a plurality of change events from the received files, without consideration to a time-stamp of a change event ([0084], “… the unreflected transaction log is reflected by carrying out the map generation processing, the update execution processing and the search request response processing (details given below) in parallel with the processing indicated in the present flowchart.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Hu and Yamada before him/her, to have modified the system of Hu with the change log mapping from Yamada, because Hu suggests accessing a database change log at col. 1, line 58, through col. 2, line 52.

As to Claim 28, Hu, as modified, discloses: wherein the persistent data store is separate from the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs; and col. 10, lines 1 – 14, referring to the databases being located in distinct sites).

As to Claim 29, Hu, as modified, discloses: wherein the source database comprises a relational database with tabular relations, and wherein the persistent data store comprises a non-relational distributed data store without tabular relations (Hu, col. 5, lines 22 – 44, referring to support for various data storage technologies, including relational, flat file, XML, and object-oriented).

As to Claim 30, Hu, as modified, discloses: wherein each change event of the ordered set of change events comprises a change identifier and the change events of the ordered set are sorted in view of the change identifier, wherein the change identifier is assigned by the source database (Hu, col. 13, lines 22 – 67, referring to the use of a monotonically increasing unique identifier associated with each request for change retrieval).

As to Claim 31, Hu, as modified, discloses: wherein the plurality of change events comprise committed change events and uncommitted change events of the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to the tracking of uncommitted and committed changes).

As to Claim 32, Hu discloses: a non-transitory computer-readable storage medium programmed to include instructions (col. 12, lines 64 – 67, referring to instructions executing on one or more processors or encoded on one or more processor readable media) that, when executed by a processing device, cause the processing device to perform a method comprising:
col. 13, lines 56 – 61, referring to the receipt of a set of changes; and col. 10, lines 45 – 46, referring to each database having multiple applications that concurrently operate on the data stored therein);
collating the set of mapped transactions to create an ordered set of change events for processing (col. 1, line 58 through col. 2, line 52, referring to the use of a total persisted order state machine); and
providing access to the ordered set of change events to apply the ordered set of change events to a target database (col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs).

Hu does not appear to explicitly disclose: mapping, in parallel, a set of transactions comprising a plurality of change events from the received files, without consideration to a time-stamp of a change event

Yamada discloses: mapping, in parallel, a set of transactions comprising a plurality of change events from the received files, without consideration to a time-stamp of a change event ([0084], “… the unreflected transaction log is reflected by carrying out the map generation processing, the update execution processing and the search request response processing (details given below) in parallel with the processing indicated in the present flowchart.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Hu and Yamada before him/her, to have modified the system of Hu with the change log mapping from Yamada, because Hu suggests accessing a database change log at col. 1, line 58, through col. 2, line 52.

As to Claim 33, Hu, as modified, discloses: wherein the persistent data store is separate from the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs; and col. 10, lines 1 – 14, referring to the databases being located in distinct sites).

As to Claim 34 Hu, as modified, discloses: wherein the source database comprises a relational database with tabular relations, and wherein the persistent data store comprises a non-relational distributed data store without tabular relations (Hu, col. 5, lines 22 – 44, referring to support for various data storage technologies, including relational, flat file, XML, and object-oriented).

As to Claim 35, Hu, as modified, discloses: wherein each change event of the ordered set of change events comprises a change identifier and the change events of the ordered set are sorted in view of the change identifier, wherein the change identifier is assigned by the source database (Hu, col. 13, lines 22 – 67, referring to the use of a monotonically increasing unique identifier associated with each request for change retrieval).

As to Claim 36, Hu, as modified, discloses: wherein the plurality of change events comprise committed change events and uncommitted change events of the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to the tracking of uncommitted and committed changes).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167